                        IN THE UNITED STATES DISTRICT COURT
                  . FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                             Case No.    5:19-cv-377-FL
                                                                                          FILED
                                              )                                         SEP 16 2019
NANCY PARKER PARSON, as Trustee ...           )
Plaintiff(s),                                 )                                                      JR.,CLERK
                                                                                                     RT,EDNC
                                              )                                       --+-11:-,.,.;.,.-DEP CLK
vs                                            )
                                              )
CANADA LIFE and GREAT-WEST LIFE,              )
Defendant(s).                                 )

  DISCLOSURE OF CORPORATE AFFILIATIONS AND OTHER ENTITIES WITH A
              DIRECT FINANCIAL INTEREST IN LITIGATION

Pursuant to Fed.R.Civ.P. 7.1 and Local Civil Rule 7.3, or Fed.R.Crim.P. 12.4 and Local Criminal
Rule 12.3,

NANCY PARKER PARSON, TRUSTEE         ________
                               who is PLAINTIFF               _,
(name of party)                       (plaintiff/defendant/other: _ _ _ _ _~

makes the following disclosure:

1. Is party a publicly held corporation or other publicly held entity?

        YES       Q                   NO     @
2. Does party have any parent corporations?

        YES       Q                   NO     @

If yes, identify all parent corporation, including grandparent and great-grandparent corporations:


3. Is 10% or more of the stock of a party owned by a publicly held corporation or other
publicly held entity?

        YES     Q                     NO     (!}


If yes, identify all such owners:




           Case 5:19-cv-00377-FL Document 11 Filed 09/16/19 Page 1 of 3
4. Is there any other publicly held corporation or other publicly held entity that has a direct
financial interest in the outcome of the litigation (Local Civil Rule 7.3 or Local Criminal Rule 12.3)?

        YES     Q                       NO        @
If yes, identify entity and nature of interest:


5. Is party a trade association?

        YES    Q                        NO        @
If yes, identify all members of the association, their parent corporations, and any publicly held
companies that own 10% or more of a member's stock:


6. If case arises out of a bankruptcy proceeding, identify any trustee and the members of any
creditors's committee:
N/A

                                                  Signature: Nancy Parker Parson, Trustee



                                                  Dare:i~L~ _
                                                                                    -rau.s re:
                                                          /J}CJ\.A\.., f,-lf /J~o sE
                                                                    ~f-        I~   ~II




          Case 5:19-cv-00377-FL Document 11 Filed 09/16/19 Page 2 of 3
                                CERTIFICATE OF SERVICE

                                    Case No. 5:19-cv-377-FL


This is to certify that a copy of PLAINTIFF'S FINANCIAL DISCLOSURES has been served
upon the parties by depositing a copy thereof in the United States mail, first-class postage pre-paid,
addressed to the following:



                                    WOMBLE BOND DICKINSON (US) LLP
                                    Elizabeth J. Bondurant, Esq.
                                    Jesse A. Schaefer, Esq.
                                    555 Fayetteville Street, Suite 1100
                                    Raleigh, NC 27601

                                    Counsel for Defendants Canada Life Assurance Company and
                                    Great-West Life & Annuity Insurance Company

                   1;-
       This the   fl   day of SEPTEMBER, 2019.


                                                      N~4
                                                      PRO SE PLAINTIFF
                                                      3064 Wellington Court
                                                      Atlanta, GA 30339
                                                      Telephone: (404) 355-5900
                                                      Email: npparson@gmail.com




         Case 5:19-cv-00377-FL Document 11 Filed 09/16/19 Page 3 of 3
